Citation Nr: 1010629	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) or emphysema, to include as 
secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In May 2009, the Veteran submitted a substantive appeal form 
requesting a Board hearing at his local RO before a Member of 
the Board.  His case was remanded by the Board in November 
2009 to accommodate this request.  A January 2010 report of 
contact reflects that the Veteran agreed to attend a March 
17, 2010, videoconference in lieu of a Travel Board hearing.  
The Veteran was sent appropriate notice to confirm that his 
hearing had been scheduled.  As will be discussed below, a 
March 2010 letter from the Veteran's representative withdrew 
the Veteran's claim.  A hearing is therefore no longer 
considered necessary, and the request is deemed to have been 
withdrawn.


FINDING OF FACT

On March 17, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, or 
his authorized representative, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


